72 F.3d 127NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Joseph RIDDICK, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  Commonwealth ofVirginia, Defendants-Appellees.
No. 95-7199.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Dec. 12, 1995.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-95-73-R)
Joseph Riddick, Appellant Pro Se.
W.D.Va.
DISMISSED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) claim for failure to particularize his complaint and denying his motion to amend his complaint to add a new claim.  We dismiss the appeal for lack of jurisdiction.  Because Appellant may amend his complaint to cure the defects and to include his new claim, the order is not appealable.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.